Title: Saturday June the 16th 1781.
From: Adams, John Quincy
To: 


       This day Mr. Brice, Commodore Gillon, Colo. Searle, Major Jackson, Captn. Coltyzer and Mr. Jennings din’d here; Major Jackson has read in Lloyd’s list an account of an old French sixty four gun Ship’s having been taken by the Jamaica fleet with eighty pieces of brass cannon twenty thousand suits of cloaths and two Millions of Livres on board bound to North America, but this news is not yet ascertain’d. We have a letter in one of the papers from Commodore Johnstone, containing the details of the action which I spoke of yesterday; he gives himself a Victory but his letter gives but a poor and broken account of it, and the French might call it a victory to them with as much (and perhaps more) truth than the English can.
       From Guthrie’s grammar (continuation from Yesterday) Chap 4th §:6th.
      